Appeal from a judgment of the Supreme Court at Special Term, entered February 16, 1978 in Ulster County, upon an order which granted plaintiff’s motion for partial summary judgment against the defendant, Gerald A. Christie, in the sum of $33,686.09. Upon reargument, we adhere to our previous decision (Bankers Trust Hudson Val., N. A. v Christie, 68 AD2d 969) holding that questions of fact are here presented which require reversal of the judgment granting plaintiff’s motion for partial summary judgment. In our view, neither subdivisions 1 and 4 of section 15-301 of the General Obligations Law nor Chemical Bank v Wasserman (37 NY2d 249) requires a contrary holding in view of the Court of Appeals application of the equitable estoppel principle in a similar context (Rose v Spa Realty Assoc., 42 NY2d 338). Judgment reversed, on the law, without costs, and motion denied. Mahoney, P. J., Greenblott and Mikoll, JJ., concur.